Title: From George Washington to Henry Knox, 14 October 1791
From: Washington, George
To: Knox, Henry


(Private) 
My dear Sir,Mount Vernon Octr 14th 1791.    
I have been under a strange mistake with respect to the time appointed for the meeting of Congress, and a distressing one; inasmuch as I shall have but little time after my arrival in Philadelphia to receive, & digest the thoughts which may have occurred to the heads of Departments, with those of my own, into proper form for communication, or recommendation.
So strongly was it fixed in my mind that the last instead of the fourth monday in this month was the day appointed for the meeting, that, as my return depended on Pages Stage Coach it was not ordered to be at George Town until the 18th instt; nor should I (unless by accident) have discovered my mistake, had not Mr Lear in a letter I received from him yesterday (being under the like himself) informed me of it.
This being the case (tho’ it is not probable it has happened to you) I must request you to be prepared, according to the desires made known to you before I left the City, against my return to it—which will be without a moments delay that I can avoid after the means are in my power to proceed. Being much hurried I have hardly time to look back on what I have written but if you

understand my meaning it is enough. Sincerely & Affectionately I am ever Yrs

Go: Washington

